Per Curiam.

The fixation of the amount for services was made at a time after the rendition of the services, when the relation of attorney and client had existed for a long period of time and was still in force. In this State it has been held that as to the contracts made under such circumstances, which are beneficial to the attorney, it is incumbent upon the latter to show that the provisions are fair and reasonable and were known and understood by the client. (Matter of Howell, 215 N. Y. 466, 472.) At least no undue advantage can be taken of the relationship. (Rodkinson v. Haecker, 248 N. Y. 480.)
Without intending to indicate approval of all of the statements of the Surrogate concerning the conduct of the respondents, we affirm the decree appealed from, with costs, for the reason that we find that jurisdiction existed under section 231-a of the Surrogate’s Court Act (Matter of Campbell, 289 N. Y. 509) and there was a sufficient basis in the evidence for the relief granted.
Present—Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.
Decree unanimously affirmed, with costs.